Johnson, Judge,
delivered the opinion of the court:
This is an appeal from a judgment of the United States Customs Court, Third Division, rendered pursuant to its decision, C. D. 1451, directing the Collector of Customs to reliquidate certain entries and to refund certain sums exacted thereon.
The facts in the case are as follows: Appellee, W. X. Huber, was the owner of an importing firm known as the W. X. Huber Co. In June and August of 1940 this firm entered the involved merchandise, which had been imported from China, at the port of Los Angeles. The estimated duty was paid on each of these importations and, according to Customs Regulations, the collector selected certain parcels of each importation for examination and appraisement by the appraiser. Under a Term Consumption Entry Bond, executed by appellee, the remainder of the parcels were released to appellee’s firm. Within a short time after receiving the parcels selected by the collector for examination the appraiser informed the collector that *70be would not be able to determine tbe value of the merchandise imported until he received information from the exporting country, and informed the collector that he estimated that the increase in value of the imports would be approximately fifty per cent on one entry and thirty per cent on the other. Thereupon the collector instructed the appraiser that he could release the merchandise in his custody to the importer because appellee had furnished satisfactory security. Eighteen months later, .in January of 1942, the appraiser completed his appraisement and reported his decisions to the collector. In the first mentioned importation there was an increase in dutiable value of seventy-five per cent and in the other importation there was an increase in dutiable value of twenty-nine per cent. The collector duly notified the importer of the increase in appraised value and demanded that he either pay the additional duties, assessed because of the increase in value of the goods, or else deliver the merchandise, that had been released under the bond, to the appraiser’s warehouse. The importer refused to do either, and after a period of time the collector assessed the importer certain sums in liquidated damages under the provisions of Article 1270 (c), Customs Regulations of 1937, and as provided- for in the aforementioned bond of the importer. Appellee paid the sums demanded and then filed a protest as to each importation as provided by sections 514 and 515 of the Tariff Act of 1930.
Appellee contends that the demand for the return of the released merchandise was not made within the time set by Article 316 of the Customs-Regulations of 1937 and as provided in the Term Consumption Entry Bond. The pertinent provisions of Article 316 and the aforementioned bond of appellee are as follows:
Art. 316. Recall of merchandise released from customs custody. * * *
. (c) A' demand, for the redelivery of the merchandise shall be made when the appraiser’s report indicates that increased or additional duties will accrue, unless-the increased or additional duties are promptly deposited, provided that such, demand must be made within 20 days -after the appraiser’s repeat.'
Term Consumption Entry Bond.
* # ifc * % ifc
Whereas, the said principal expects to enter certain imported articles at the-port of Los Angeles * * * and desires release of all or part of the articles prior to ascertainment by customs officers of the quantity and value thereof, and of the full amount of duties and charges due thereon * * *
Now, therefore, the condition of this obligation is such, that (1) If-the above-bounden principal shall redeliver or cause to be redelivered to the order of the-Collector of Customs, when demanded by such collector (the demand to be-made not later than twenty (20) days after the appraiser’s report), such of the merchandise as was not sent to the public stores, * * * or if in the event of failure to comply with any or all of the conditions hereinabove referred to, he shall pay the said collector an amount equal to the value of said articles as set forth in said entry, plus the duty thereon; * * * Then this obligation to be void;, otherwise to remain in full force and effect.
*71It is the appellee’s contention that the appraiser’s report referred to in both article 316 (e), supra, and the Term Consumption Entry Bond, supra, means any communication from the appraiser to the collector notifying him that additional duties might be required on imported goods. Appellee argues that the action of the appraiser, in informing the collector that he, the appraiser, would be unable to appraise the merchandise immediately and that he estimated the appraised value of the merchandise would be increased over the entered value, approximately fifty per cent as to one entry and thirty per cent as to the other, constituted the appraiser’s report referred to in Article 316 and in appellee’s bond. Therefore, since demand for redelivery was not made within twenty days after this notice, the demand for return of the merchandise or payment of additional duties, which was made within twenty days after the report of final appraisement, was illegal and void, and the sums collected as liquidated damages under the bond for failure to redeliver are also illegal and void.
The government contends that the term “appraiser’s report” refers only to the report of the appraiser giving the appraised value of the merchandise. To support this contention the government cites sections 499 and 500 of the Tariff Act of 1930, as amended [19 U. S. C. 1499, 1500], the pertinent portions of which are as follows:
SEC. 499. Examination of Merchandise. — Imported merchandise, required bylaw or regulations made in pursuance thereof to be inspected, examined, or appraised, shall not he delivered from customs custody, except under such bond or other security as may be prescribed by the Secretary of the Treasury to assure compliance with all applicable laws, regulations, and instructions which the Secretary of the Treasury or the Customs Service is authorized to enforce, until it has been inspected, examined, or appraised and is reported by the appraiser to have been truly and correctly invoiced and found to comply with the requirements of the laws of the United States * * *; [Emphasis added.]
SEC. 500. Duties of Appraising Officers.
(a) Appraiser. — It shall be the duty of the appraiser under such rules and regulations as the Secretary of the Treasury may prescribe—
(1) To appraise the merchandise * * *;
(2) To ascertain the number of yards, parcels, or quantities of the merchandise ordered or designated for examination;
(3) To ascertain whether the merchandise has been truly and correctly invoiced;
(4) To describe the merchandise in order that the collector may determine the dutiable classification thereof; and
(5) To report his decisions to the collector. * * *
The government argues that from the language of sections 499 and 500, supra, it is indicated that the “appraiser’s report” is the report by the appraiser to the collector that the appraiser has completed his duties and listed his findings as prescribed by law, and that this report is the “appraiser’s report” referred to in Article 316 and appellee’s bond.
*72.It seems to us that the Term Consumption Entry Bond serves a two-fold purpose; first, to secure the revenue of the United States, and. second, to permit the importer to secure the release of all or part of the articles imported “prior to the ascertainment * * * of the full amount of duties and charges due thereon”. If appellee’s position were to be upheld it would seem obvious that the second purpose of the bond could not be fulfilled in many instances. The reason for the importer to desire the release of the articles imported prior to the liquidation of the entry is so that he may have possession and full control over the use or disposal of the merchandise. Were we to uphold the theory advanced by appellee this would not be possible in many cases since the importer would have to redeliver the goods to the collector, to be held by him until final appraisement was made, if there were any indication that the final appraised value of the goods would be higher than the estimated entered value. This would be necessary because, the revenues of the United States could only be protected under this theory by the collector’s demanding redelivery of the imported merchandise. In the instant case, the increased duties on the value as estimated by the appraiser were not sufficient duties on the importations as the appraised value was actually increased seventy-five per cent on one importation and twenty-nine on the other. With the final appraisal of the goods the collector could request the payment of the increased duties found to be due on the increase in appraised value over that estimated by the appraiser, but he could not demand redelivery of the goods if the additional duties were not paid because, under appellee’s theory, the time for making demand for redelivery would have expired. It follows that the collector could not demand liquidated damages for failure to redeliver nor could he proceed under the bond, for by this construction the bond would be void. Therefore, in any case similar to the present case, the collector would have no choice but to hold all of the imported merchandise until they were finally appraised by the appraiser. This would completely defeat the second purpose of the bond and render it a useless gesture as far as both the importer and the collector are concerned.
Another reason that urges us to accept the government’s construction of the term “appraiser’s report” is found in section 501 of the Tariff Act of 1930, the pertinent portion of which is set out in Article 863 (a) of the Customs Regulations of 1937, which is as follows:
Art. 863. Appeal, method of — Time limit. — (a) Tariff Act of 1930, section 501:
. * * * The decision of the appraiser shall be final and conclusive upon all parties unless a written appeal for a reappraisement is filed with or mailed to the United States Customs Court by the collector within sixty days after the date of the appraiser’s report, * * * [Emphasis added.].
Here the term “appraiser’s report” can only mean the report of the appraiser to the collector giving the appraiser’s decisions as to the *73appraised value of the imported goods. No other communication from the appraiser to the collector would suffice since to appeal for reappraisement there must necessarily be an appraisement to appeal from. Inasmuch as the term “appraiser’s report” used in this article of the Customs Regulations can only be construed to mean the report of final appraisement, we are constrained to apply the same construction to the term wherever else it appears in the regulations.
From the foregoing it would seem obvious that the only construction that could be placed on the term “appraiser’s report” as referred to in both Article 316, supra, and appellee’s bond, supra, would be that report of the appraiser to the collector giving the appraised value of the imported goods as determined by the appraiser. As we have shown, to uphold the position of appellee would place an undue burden on both the importer and collector and, in many instances, make the filing of a Term Consumption Entry Bond a useless gesture.
The only other point to be considered is appellee’s second argument that even though the demand for the return of the goods was made within the twenty day period required by the bond and Article 316, the sums assessed and collected were actually the increased duties due on the goods and not liquidated damages as claimed by the collector. If the sums collected were the increased duties, then appellee could not be forced to pay them and they should be refunded since appellee was released from liability for any increased or additional duties by his compliance with section 485 (d) of the Tariff Act of 1930, which is as follows:
SBC. 485. Declaration. * * *
(d) A consignee shall not be liable for any additional or increased duties if (1) he declares at the time of entry that he is not the actual owner of the merchandise, (2) he furnishes the name and address of such owner, and (3) within ninety days from the date of entry he produces a declaration of such owner conditioned that he will pay all additional and increased duties, under such regulations as the Secretary of the Treasury may prescribe. * * *
Appellee complied with this section and now argues that the sums collected as liquidated damages were in fact the additional duties due on such articles as were released to him under his bond before final appraisement. The bond provides that if the obligor does not redeliver the articles on demand of the collector “he shall pay the said collector an amount equal to the value of said articles as set forth in said entry, plus the duty thereon.” In the two entries under consideration here, one contained three parcels, one of which was released to the importer, and the other contained five parcels, three of which were released to the importer. With reference to the first mentioned entry, the additional duty demanded was $501.15 and for failure to pay such duty or redeliver the parcel released, liquidated admages of $214.70 were demanded and collected as provided for in the bond. This sum is said by appellee to be the portion of the total increased duty that *74was due on tbe one parcel released to bina. A mere cursory inspection shows that this sum is not a third of the increased duty. However, it is exactly one-third of the entered value plus the duty thereon. The entered value of this entry was given at $339.00 and the duty assessed thereon $305.10. This totals $644.10 and therefore for the one parcel released the value plus the duty would be one-third of this or $214.70. With respect to the second mentioned entry, the additional duty demanded was $248.50 and for failure to pay such duty or to redeliver the three parcels that had been released, liquidated damages of $438.90 were demanded and collected as provided for in the bond. This sum quite obviously bears no relation whatsoever to the increased duty demanded on the entry, but it is exactly equal to the entered value of the three parcels plus the duty thereon. The entered value of this entry was $385.00 and the duty thereon $346.50. The total is $731.50 and therefore the liquidated damages for the three released parcels would be three-fifths of this amount or $438.90, the amount demanded and collected.
From the foregoing it is apparent that the argument of appellee that the sums assessed as liquidated damages were actually the increased duties due on the released parcels is without merit. The sums assessed and collected as liquidated damages were in fact the liquidated damages specified in the bond.
For the reasons stated hereinbefore we are of the opinion that the term “appraiser’s report” as used in both Article 316 of the Customs Regulations of 1937 and the Term Consumption Entry Bond filed by appellee should be construed as meaning the report of the appraiser to the collector giving the appraiser’s decision on the appraised value of the merchandise, and no other communication from the appraiser to the collector will suffice. Therefore, the demand made by the collector for the return of the released merchandise was legal and valid, and the sums assessed and collected for non-delivery as provided for in the bond were also legal and valid.
The judgment appealed from is reversed,.